Citation Nr: 0616287	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  05-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to March 
1974 and from January 1977 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) in Boston, Massachusetts, 
Regional Office (RO) which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record discloses that the veteran requested a hearing 
before the Board of Veterans' Appeals in April 2006.  Under 
these circumstances, the RO must schedule the veteran for a 
Travel Board hearing.  38 C.F.R. §§ 20.700, 20.704 (2005).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing before a traveling Veterans Law 
Judge.  The RO should also inform the 
veteran of his rights associated with the 
hearing and which rights he may waive in 
electing another type of hearing.

Thereafter, the case should be returned to the Board for 
further appellant review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


